On January 8, 2004, the defendant was sentenced to Ten (10) years in the Montana State Prison, with Five (5) years suspended, to be served concurrently with the sentence imposed in Yellowstone County, for the offense of Burglary, a Felony.
*26DATED this 30th day of April, 2004.
On April 2,2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was not present, but was represented by Matt Claus of the Gallatin County Public Defender’s office. The state was represented by Todd Whipple.
Mr. Claus advised the Division that he had met briefly with the defendant and the defendant advised that he wanted to be represented by his original court appointed counsel in this matter, Peter Ohman. The defendant requested that his hearing be continued.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued to June 2004, thus allowing the defendant the right to be represented by his original court appointed counsel.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 2nd day of April, 2004.
Chairperson, Hon. Marc G. Buyske, Member, Hon. John W. Whelan and Alt. Member, Hon. Gregory R. Todd.